DETAILED ACTION
This final action is in response to the amendment filed on 22 January 2021.
Status of Claims
Claims 1-20 are pending.
Claims 7-10, 13-15, and 20 are withdrawn.
Claims 1, 2, 6, and 11 were amended.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The abstract of the disclosure was previously objected to for informalities. Applicant has successfully addressed these issues in the amendment filed on 22 January 2021. Accordingly, the objections to the specification have been withdrawn and the applicant's amendment to the specification has been entered.	
Claim Objections
Claims 1, 2, and 6 were previously objected to because of informalities. Applicant has partially addressed these issues in the amendment filed on 22 January 2021. Accordingly, the objections to the claims have been withdrawn unless noted otherwise below.
As amended, claim 2 is objected to because of the following informalities:  
in line 2 of claim 2, the phrase “on a second portion” should read “on the second portion”
in line 6 of claim 2, the phrase “on a first portion” should read “on the first portion”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 11 was previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 22 January 2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 11, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochida et al. (US 4526057), herein referred to as Mochida.
Regarding claim 1, Mochida discloses an activation installation (fig 1) for a motor vehicle door [Note: The italicized limitation recites an intended use for the activation installation and does not hold patentable weight. It is the position of the examiner that the activation installation disclosed by Mochida could be applied to a variety of structures, including a motor vehicle door.], comprising: a distribution installation (33) and a flexible transmission element (6); wherein the distribution installation comprises a first input (at 9b), a first output (at 25), and a second output (at 19), and wherein the distribution installation is configured to distribute an activation movement to two functional units (8, 11); wherein the flexible transmission element is configured to transmit the activation movement at least in portions from the distribution 
Regarding claim 2, Mochida discloses the activation installation according to Claim 1, wherein in the assembled state of the activation installation, on a second portion (direction A) of the activation movement that acts on the first input of the distribution installation, the first input is coupled or is to be coupled to the first output for transmitting the activation movement in portions to the first functional unit (see fig 5), and/or wherein in the assembled state of the activation installation, on a first portion of the activation movement that acts on the first input of the distribution installation, the first input is coupled or is to be coupled to the first output for transmitting the activation movement in portions to the first functional unit.
Regarding claim 3, Mochida discloses the activation installation according to Claim 1, wherein the activation installation comprises the first functional unit, wherein the first functional unit is a motor vehicle lock (see fig 1).
Regarding claim 4, Mochida discloses the activation installation according to Claim 1, wherein the activation installation comprises the second functional unit, wherein the second functional unit is a secondary lock (see fig 1) and/or a door arrester.
Regarding claim 5, Mochida discloses the activation installation according to Claim 1, wherein the activation installation comprises a further flexible transmission element (26) configured to transmit the activation movement at least in portions from the first output to the first functional unit.
Regarding claim 11, Mochida discloses the activation installation according to Claim 1, wherein the first input and/or the first output are/is formed by a first coupling element (the first input is formed by a first coupling element 16), wherein the first coupling element is configured so as to be integral (16 and 9b are integral; see col 3, lines 65-68), wherein the flexible transmission element at the first input and the first coupling element are configured so as to be integral (see fig 3), and/or wherein the flexible transmission element at the first output and the first coupling element are configured so as to be integral.
Regarding claim 12, Mochida discloses the activation installation according to Claim 1, wherein the second output is formed by a second coupling element (19), wherein the second coupling element is configured so as to be integral (see fig 3).
Regarding claim 16, Mochida discloses the activation installation according to claim 1, wherein the distribution installation and/or the first functional unit and/or the second functional unit comprise a housing (the distribution installation comprises housing 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mochida et al. (US 4526057), herein referred to as Mochida.
Regarding claims 18 and 19, Mochida does not explicitly disclose a method for activating an activation installation as claimed. However, given the structure of the activation installation disclosed by Mochida (per rejection of claims 1-5, 11, 12, and 16 above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed to activate an activation installation.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mochida et al. (US 4526057), herein referred to as Mochida, in view of German Patent Document DE 202011002760 U1, herein referred to as DE ‘760.
Regarding claim 6, Mochida discloses the activation installation according to Claim 1, wherein the activation installation comprises a handle (1) which acts on the first input of the distribution installation by way of a further flexible transmission element (9), but does not disclose wherein the handle is a door handle. 

DE ‘760, however, discloses that it is known in the art for an activation installation (18) similar to that taught by Mochida to be used in a vehicle door (see fig 1) and to include a door handle (23). The purpose for mounting the activation installation in a door is to provide means for activating multiple locks (24, 25) for the door. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mounted the activation installation disclosed by Mochida in a vehicle door as taught by DE ‘760 in order to provide means for activating multiple locks for the door. 
Claim 17 is rejected as applied to claim 6 above.
Response to Arguments
Applicant's arguments filed 22 January 2021 have been fully considered but they are not persuasive. 
The examiner acknowledges Applicant’s statements that Mochida fails to teach the following limitations: “wherein at the commencement of a second portion of the activation movement, the first input and the second output are decoupled for interrupting the transmission of the activation movement to the second functional unit,” “coupling the first input to the second output on a first portion of the activation movement to transmit the activation movement in portions to a second functional unit of the two functional units,” and ”decoupling the first input and the second output at the commencement of a second portion of the activation movement for interrupting the transmission of the activation movement to the second functional unit.” However, no actual arguments are presented which explain why Applicant disagrees with the examiner’s interpretation of the art and, therefore, it is impossible for the examiner to respond beyond acknowledging Applicant’s statements. The examiner disagrees with these statements and points Applicant to the rejection above in which the examiner’s interpretation of the art is presented.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 13, 2021